In the

    United States Court of Appeals
                     For the Seventh Circuit
                         ____________________
No. 15-2444
PAUL REGAINS,
                                                       Plaintiff-Appellant,
                                      v.

CITY OF CHICAGO,
                                                      Defendant-Appellee.
                         ____________________

            Appeal from the United States District Court for the
              Northern District of Illinois, Eastern Division.
                 No. 14 C 9687 — James B. Zagel, Judge.
                         ____________________

      ARGUED APRIL 4, 2016 — DECIDED MARCH 13, 2019
                 ____________________

   Before EASTERBROOK and HAMILTON, Circuit Judges, and
PEPPER, District Judge. *
    The Illinois Sex Oﬀender Registration Act (SORA) requires
sex oﬀenders to register with the police. Because he did not
have a permanent address (he was homeless), Paul Regains
followed the instructions of oﬃcers who directed him to a


   * Of   the Eastern District of Wisconsin, sitting by designation.
2                                                   No. 15-2444

local homeless shelter (which they listed on his registration as
his permanent address), and to return for re-registration in
ninety days. When he appeared to report three months later,
Chicago police oﬃcers arrested Regains on an “investigative
alert,” because other oﬃcers had not been able to locate Re-
gains at the address provided. Regains remained in custody
seventeen months before the Illinois trial court found him not
guilty of failing to a report a change of address.
     Regains sued the City of Chicago under 42 U.S.C. § 1983,
claiming that it violated his rights under the Due Process
Clause of the Fourteenth Amendment. The district court dis-
missed the case under Federal Rule of Civil Procedure
12(b)(6), ﬁnding that either the claim was time-barred under
Illinois’ two-year statute of limitations for personal injury
claims, or that it was barred by this court’s decision in New-
some v. McCabe, 256 F.3d 747, 751 (7th Cir. 2001), abrogated by
Manual v. City of Joliet, 137 S. Ct. 911 (2017) (“Manuel I”). The
district court also found that the amended complaint lacked
suﬃcient factual details to give the City fair notice, and that
because Regains did not speciﬁcally identify a particular con-
stitutional violation, the City could not be held liable under
Monell v. Dep’t. of Soc. Servs., 436 U.S. 658, 692 (1978).
  We reverse the district court’s decision that Regains’ claim
was time-barred, and remand for further proceedings.
    I. Background
    In 2012, SORA required sex oﬀenders to register in person
within three days of establishing a residence or a temporary
domicile in any county. 730 ILCS § 150/3(b) (2012). Sex oﬀend-
ers in the City of Chicago registered “at the Chicago Police
Department Headquarters.” 730 ILCS § 150/3(a)(1). The law
No. 15-2444                                                      3

required sex oﬀenders without a ﬁxed address or temporary
domicile to report weekly to the chief of police in the munici-
pality in which that person was located. 730 ILCS § 150/3.
    The plaintiﬀ asserts that SORA required “persons with a
ﬁxed abode” to report every ninety days, citing 730 ILCS
§ 150/6. Appellant’s Br. at 2. In fact, that section of the statute
required a person who had been adjudicated to be sexually
dangerous or was a sexually violent person to report every
ninety days (and required such oﬀenders to report weekly if
they did not have a ﬁxed residence). “Any other person” re-
quired to register under the statute was required to report
once a year. The record does not indicate whether Regains,
had he had a ﬁxed residence, would have been subject to the
ninety-day reporting interval or the one-year reporting inter-
val. Either way, the law required homeless sex oﬀenders to
report more frequently than sex oﬀenders with ﬁxed resi-
dences. Failure to comply with the provisions of the statute
constituted a felony, for which there was strict liability. 730
ILCS § 150/10(a); People v. Molnar, 857 N.E.2d 209, 224 (Ill.
2006).
    By 2012, the Chicago police oﬃcers assigned to sex of-
fender registration/reporting duty felt that the weekly report-
ing requirement for homeless sex oﬀenders had become bur-
densome. Some of those police oﬃcers engaged in a wide-
spread practice of steering homeless sex oﬀenders to home-
less shelters that would accept sex oﬀenders, and directing
the sex oﬀenders to return with documentation showing the
shelter as the sex oﬀender’s residence. This scheme had the
eﬀect of providing homeless sex oﬀenders with a “residence,”
which meant that they were not subject to the weekly report-
ing requirement. The oﬃcers who engaged in this steering
4                                                   No. 15-2444

practice, and their supervisors, were aware that the number
of persons registered at the shelters far exceeded the shelter’s
capacity. In other words, they knew that the homeless sex of-
fenders who listed the shelter as their “address” likely would
not be able to remain there.
    Other Chicago police oﬃcers assigned to registration du-
ties disagreed with the steering practice. These other oﬃcers
visited homeless shelters that accepted sex oﬀender regis-
trants and attempted to locate the registrant; if they could not
locate the registrant at the shelter, the oﬃcers would prepare
an investigative alert, informing any Chicago police oﬃcer
who encountered the registrant that there was probable cause
for arrest.
    Regains alleges that in April 2012, Chicago police oﬃcers
employed the steering practice when he attempted to register
as a homeless sex oﬀender. He asserts that they directed him
to a shelter, registered him as residing at that shelter, and in-
structed him to return for quarterly reporting and re-registra-
tion in July 2012.
    In early May 2012, two Chicago police oﬃcers went to the
shelter to look for Regains. They did not ﬁnd him, and they
prepared a report for failure to register at that address. The
next day, a Chicago police detective reviewed the report, vis-
ited the shelter without ﬁnding Regains, and issued an inves-
tigative alert informing other Chicago police oﬃcers that
there was probable cause to arrest Regains.
    On July 18, 2012, Regains reported as directed; Chicago
police oﬃcers arrested him under the investigative alert. The
prosecutor charged Regains with two violations of 730 ILCS
§ 150/6—failure to register within three days after changing
No. 15-2444                                                                5

his address, and failure to report every ninety days. On Sep-
tember 4, 2012, Cook County Judge Thomas V. Gainer ar-
raigned Regains and ordered him detained. Regains re-
mained in custody until his December 3, 2012 trial—some sev-
enteen months—at which time the judge found him not
guilty. 1
   Regains ﬁled his original § 1983 complaint in federal court
on December 3, 2014.
    II. Discussion
    We review de novo a district court’s grant of a Rule 12(b)(6)
motion to dismiss. Volling v. Kurtz Paramedic Servs., Inc., 840
F.3d 378, 382 (7th Cir. 2016) (citation omitted). “In construing
the complaint, we accept all well-pleaded facts as true and
draw reasonable inferences in the plaintiﬀs' favor.” Id. We
may aﬃrm on any ground that the record supports, as long
as the district court adequately addressed that ground and the
non-moving party had the opportunity to contest it. Thayer v.
Chiczewski, 705 F.3d 237, 247 (7th Cir. 2012) (citation omitted).
    Regains argues that he was deprived of his liberty for sev-
enteen months without due process of law, as a result of “the
widespread practice within the Chicago police department to-
wards homeless sex oﬀenders.” Appellant’s Br. at 6. He as-
serts that the City violated his Fourteenth Amendment due
process rights by engaging in conduct “in the nature of


1 The transcript of Regains’ trial indicates that he registered on April 17,
2012. App. to Appellee’s Br. at A27. He appeared at the police station on
July 18, 2012, id. at A30, ninety-two days after the date he last registered,
id. at A37. The trial judge stated that he could not tell from looking at the
report date Regains had been given whether he was to report on July 16
or July 18, 2012, and made a ﬁnding that Regains was not guilty. Id. at A37.
6                                                   No. 15-2444

malicious prosecution.” He has taken pains to avoid giving
his personal injury claim a speciﬁc label. The district court
found that if Regains’ claim sounded in false arrest, it was
time-barred, and that if it sounded in malicious prosecution,
it was barred for other reasons.
   Regains sued under a federal statute—42 U.S.C. § 1983—
but we look to the law of the state in which the personal injury
occurred to determine the length of the statute of limitations.
Wallace v. Kato, 549 U.S. 384, 387 (2007); Serino v. Hensley, 735
F.3d 588, 590 (7th Cir. 2013). Under Illinois law, a plaintiﬀ
must bring a personal injury action within two years after its
accrual. Wallace, 549 U.S. at 387 (citing 735 ILCS § 5/13-202
(West 2003)).
    The question of when the cause of action accrues “is a
question of federal law that is not resolved by reference to
state law.” Wallace, 549 U.S. at 388 (emphasis in the original).
Federal common law holds that a cause of action accrues
when “the plaintiﬀ has a ‘complete and present cause of ac-
tion’”—in other words, when “the plaintiﬀ can ﬁle suit and
obtain relief.” Id. (quoting Bay Area Laundry and Dry Cleaning
Pension Trust Fund v. Ferbar Corp. of Cal., 522 U.S. 192, 201
(1997)). Put another way, a personal injury claim raised under
§ 1983 accrues “when the plaintiﬀ knows or has reason to
know of the injury which is the basis of his action.” Serino, 735
F.3d at 591. Because there is “no single accrual rule for all
§ 1983 claims,” we must “use the rule that applies to the com-
mon-law cause of action most similar to the kind of claim the
plaintiﬀ asserts.” Devbrow v. Kalu, 705 F.3d 765, 767 (7th Cir.
2013).
   At the time of brieﬁng and oral argument, there was a de-
batable question as to whether Regains’ claim was time-
No. 15-2444                                                        7

barred. His assertion that he should not have been arrested
and charged sounded like a claim for false arrest, or false im-
prisonment. His assertion that he was detained for seventeen
months while awaiting trial on a charge that was unfounded
sounded like a malicious prosecution claim. The accrual rule
for false arrest/false imprisonment claims is diﬀerent from the
accrual rule for malicious prosecution claims. A claim for false
arrest or false imprisonment accrues once the plaintiﬀ is de-
tained (or released) as a result of a lawful process. Wallace, 549
U.S. at 390-391. A cause of action for malicious prosecution
“does not accrue until the criminal proceedings have termi-
nated in the plaintiﬀ’s favor.” Heck v. Humphrey, 512 U.S. 477,
48 (1994).
    When he appealed, that diﬀerence was critical for Regains.
He was arraigned and detained by lawful process on Septem-
ber 4, 2012; under the false arrest/false imprisonment accrual
rule, he would have had to ﬁle his § 1983 complaint by Sep-
tember 4, 2014. He did not ﬁle the complaint until December
3, 2014, three months later. In contrast, under the malicious
prosecution accrual rule, Regains’ claim would have accrued
on December 3, 2012—the date he was acquitted. Regains ﬁled
his § 1983 complaint exactly two years after that date. If his
claims properly fell into the false arrest/false imprisonment
realm, his claim would have been time barred; if it fell into the
malicious prosecution realm, it would have been timely.
    After oral argument, this court resolved the timing ques-
tion. In Manuel v. City of Joliet, 903 F.3d 667, 670 (7th Cir. 2018)
(“Manuel II”), petition for cert. ﬁled, (U.S. Feb. 22, 2019) (No. 18-
1093), we held that a claim that a plaintiﬀ was detained
8                                                            No. 15-2444

without probable cause “accrues when the detention ends.” 2
Regains concedes that the oﬃcers who arrested him had prob-
able cause to believe that he violated SORA, but he has con-
sistently argued that he seeks damages because he was “de-
prived of liberty without due process of law when he was
held at the Cook County Jail until he was acquitted.” Appel-
lant’s Br. at 13. Applying the principle of Manuel II to Regains’
argument that his seventeen-month detention for a crime that
he was misled into committing was unconstitutional, we con-
clude that his claim accrued when he was released on Decem-
ber 3, 2012, and that his claim was timely ﬁled.
    This conclusion does not necessarily mandate remand,
however, because the district court stated other bases for dis-
missing the case. The court also found that Regains’ amended
complaint failed to identify speciﬁc conduct on the City’s part
that formed the basis for Regains’ claim that it violated his
rights under the Fourteenth Amendment. Regains named
only the City as a defendant; he did not sue individual oﬃc-
ers. The amended complaint was terse—six of its twenty par-
agraphs described how and why oﬃcers steered homeless sex
oﬀenders to shelters. The complaint then alleged that when
Regains tried to register, oﬃcers steered him to a shelter, reg-
istered him at that shelter and required him to come back for

2 The Supreme Court has accepted certiorari in McDonough v. Smith, 2019
WL 166879 (No. 18-485). The petition presents the following question:
“Whether the statute of limitations for a Section 1983 claim based on fab-
rication of evidence in criminal proceedings begins to run when those pro-
ceedings terminate in the defendant’s favor (as the majority of circuits has
held) or whether it begins to run when the defendant becomes aware of
the tainted evidence and its improper use (as the Second Circuit held be-
low).” Petition for Writ of Certiorari, McDounough 2018 WL 5026294 (No.
18-845). The Court will hear argument on April 17, 2019.
No. 15-2444                                                     9

re-registration in three months. It alleged the facts surround-
ing Regains’ arrest and charging, and alleged that he stayed
in custody until his trial and acquittal. The penultimate para-
graph stated, “As a result of the foregoing, plaintiﬀ was de-
prived of rights secured by the Fourteenth Amendments to
the Constitution of the United States and incurred damages.”
    The amended complaint does not link speciﬁc conduct to
Regains’ assertion that his due process rights were violated.
Other than identifying the City as an Illinois municipal cor-
poration, it does not describe any conduct by the City. It de-
scribes the actions of the oﬃcers who steered Regains to the
shelter, the actions of the oﬃcers who issued the investigative
alert and the actions of the oﬃcers who arrested him, but does
not say which—if any—of these actions constitute conduct by
the City that violated his due process rights. It says he “was
charged” with a felony, and “remained” in custody until his
acquittal, but does not attribute to the City or anyone else re-
sponsibility for the charges or his detention. It does not allege
that police department oﬃcials with policy-making authority
knew about these practices and allowed them to continue.
    A plaintiﬀ may remedy a deﬁcient complaint by amend-
ing it, but the district court also questioned whether Regains
could state a claim against the City at all. In brief comments
at the end of its decision, the court noted that a municipality
such as the City is subject to liability under § 1983 only if an
oﬃcial municipal policy caused the violation of the plaintiﬀ’s
constitutional rights, citing Monell, 436 U.S. at 692. The court
stated that in the absence of a constitutional violation, the City
could not be held liable. Regains has not addressed the Monell
question in his appellate briefs.
10                                                   No. 15-2444

    Because Regains has chosen to sue only the City, he must
state a claim that the denial of his liberty for seventeen months
was the result of the implementation or execution of “a policy
statement, ordinance, regulation, or decision oﬃcially
adopted and promulgated by [the municipality’s] oﬃcers,” or
a “governmental ‘custom’ … .” Monell, 436 U.S. at 690. Alle-
gations that the City is liable “on a respondeat superior theory”
will not suﬃce. Id. at 691.
   Before this court, Regains has alleged that there was a
“widespread practice within the police department of the City
of Chicago to manipulate the registration process to force
homeless sex oﬀenders into violations of the Monitoring Act.”
Appellant’s Brief at 6. He asserts that “[t]his practice was ‘so
widespread and well-settled that it constitutes a custom or us-
age with the force of law even though it is not authorized by
written law or express policy.’” Appellant’s Reply Brief at 2,
quoting Rossi v. City of Chicago, 790 F.3d 729, 737 (7th Cir.
2015). Regains has presented no evidence to support these al-
legations; he never got the chance, because the district court
dismissed the case at the pleading stage. Other plaintiﬀs have
had the opportunity to present such evidence.
   In Beley v. City of Chicago, a class composed of “[a]ll per-
sons who attempted to register under the Illinois Sex Oﬀender
Registration Act with the City of Chicago from December 6,
2010 to the date of entry of judgment and who were not per-
mitted to register because they were homeless” alleged that
the City had violated, among other provisions, the due pro-
cess clause. Beley v. City of Chicago, Case No. 12-cv-9714, 2017
WL 77096, at *1 (N.D. Ill., Feb. 28, 2017), aﬀ’d 901 F.3d 823 (7th
Cir. 2018). The district court granted summary judgment in
favor of the City on the due process claim. The court stated
No. 15-2444                                                    11

that its ruling turned on “one dispositive issue: whether Plain-
tiﬀs present suﬃcient evidence of a ‘policy’ or ‘custom’ on the
part of Defendant to support municipal liability.” Id. at *6.
Viewing the evidence the plaintiﬀs had presented in the light
most favorable to them, the court found that they “fail[ed] to
raise a genuine issue of fact with respect to whether [Criminal
Registration Section] personnel acted pursuant to an oﬃcial
policy or practice regarding the registration of homeless sex
oﬀenders.” Id. at *8. The court found that, at best, the plaintiﬀs
had proven that on ten occasions, individual oﬃcers may
have engaged in unconstitutional behavior. Id. Although the
plaintiﬀs appear to have presented a substantial amount of
evidence in Beley, the court concluded that “the evidence does
not present a triable issue of fact regarding whether there was
a policy or widespread practice of denying SORA registration
to sex oﬀenders who lacked a ﬁxed address at the time of reg-
istration.” Id. at *10. “At most, Plaintiﬀs have shown ‘occa-
sional lapses of judgment’ or ‘individual misconduct by po-
lice oﬃcers,’ not ‘systemic problems’ or ‘institutional behav-
ior.’” Id., quoting Rossi 790 F.3d at 737. The plaintiﬀs appealed;
we aﬃrmed on other grounds. Beley 901 F.3d at 826 (aﬃrming
on the ground that the ability to register under SORA is not a
cognizable liberty interest).
   Another district court reached the same conclusion in a
case involving individual plaintiﬀs. See Derfus v. City of Chi-
cago, Case No. 13 C 7298, 2015 WL 1592558 (N.D. Ill., April 6,
2015). In granting summary judgment in favor of the City, the
Derfus court concluded:
       The fact that the City registered more oﬀenders
       as not having a ﬁxed residence or temporary
       domicile in two random time periods in 2014
12                                                 No. 15-2444

        than in two random time periods in prior years
        does not suggest that the City had a policy of
        refusing to register oﬀenders with that status.
        Nor does the fact that it refused over a three-
        year period to register six oﬀenders as “home-
        less,” a term that does not appear in SORA and
        that is commonly used to refer to a much
        broader segment of people than those deemed
        by SORA to be lacking a ﬁxed residence or tem-
        porary domicile.
Id. at *4.
    These cases raise doubts about whether Regains could
amend his complaint to allege a widespread policy or prac-
tice, or marshal proof the proof at summary judgment that the
Beley and Derfus plaintiﬀs could not. Even if he can allege that
a practice existed and that it was widespread enough to con-
stitute a custom, Monell requires more. Regains’ arguments
and the very fact of his arrest and detention show that not all
oﬃcers followed the practice. He describes a schism between
registering oﬃcers who followed the steering practice and
those who did not. To state a Monell claim, Regains will need
to show that high-ranking members of the Chicago Police De-
partment knew of the diﬀering practices and allowed them to
continue. This may be a tall order, but we cannot conclude
that allowing Regains to try would be an exercise in futility.
    A ﬁnal point: on appeal, Regains consistently has charac-
terized his claim as a violation of his Fourteenth Amendment
due process rights. At the time he ﬁled the appeal, that was
his only option; our decision in Newsome, 256 F.3d at 750, pre-
cluded the argument that pretrial detention that occurred af-
ter the start of the judicial process violated the Fourth
No. 15-2444                                                  13

Amendment. Manuel I since has abrogated Newsome, holding
that “the Fourth Amendment governs a claim for unlawful
pretrial detention even beyond the start of legal process.” 137
U.S. at 920. In the post-Manuel I/Manuel II world, “the Fourth
Amendment, not the Due Process Clause, is the source of the
right in a § 1983 claim for unlawful pretrial detention,
whether before or after the initiation of formal legal process.”
Lewis v. City of Chicago, 914 F.3d 472, 479 (7th Cir. Jan. 23,
2019).
   III.       Conclusion
    Because Regains timely filed his complaint, we reverse the
district court’s dismissal of the complaint and remand for fur-
ther proceedings consistent with this decision.